                                     UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF A:MERICA,
                                                                 Case No.    21-cr-01355-WQH


                                             Plaintiff,                     ..--------·--··--·"'·--~
                             vs.                                                      FILE[)
                                                                                    \'ii,~~~ j
                                                                JUDG:ME
 Erik David Hernandez (2),
                                                                                I

                                                                                    CLERK US DIS TR IC 1 ;;OURT
                                          Defendant.                          S O. UTHERN DI · !Cl OF CALIFORNIA
                                                                              BY                        OEPUiY




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
 •     granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

       the Court has granted the motion of the Government for dismissal; or

•      the Court has granted the motion of the defendant for a judgment of acquittal; or

•      a jury has been waived, and the Court has found the defendant not guilty; or

•      the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Information:
       21:952, 960; 18:2 - Importation of Methamphetamine (Felony); Aiding and Abetting (Felony)




Dated:     7/14/2021
                                                          H~. Allison H. Goddard
                                                          United States Magistrate Judge
